DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-13 are pending and under examination.
Priority
This application is claiming the benefit of prior-filed application No. 62/785,921, filed December 28, 2018. Applicant’s claim for the benefit of prior-filed application No. 62/785,921 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Nucleotide and/or Amino Acid Sequence Disclosures
The sequence listing filed September 24, 2021 was accepted.
Specification
Response to Arguments: The amendments to the specification filed September 24, 2021 has rendered the objection to the specification of record moot and therefore, the object is hereby withdrawn.
Claim Rejections - 35 USC § 102
Response to Arguments: In the remarks filed, September 24, 2021, Applicants argue the claimed invention is not anticipated by Glaeser et al. (“Anti-Inflammatory Peptide Attenuates Edema and Promotes BMP-2 Induced Bone Formation in Spine Fusion”, Tissue Engineering Part A, EPUB July 3, 2018, 1641-1651) because the reference is not properly applied prior art under 35 U.S.C. 102(a)(1) because the reference is inventors’ own work that was published within the grace period of one year from the earliest priority date of December 28, 2018 and 
Applicants’ arguments have been fully considered but are not found persuasive because the 102(b)(1) exceptions do not apply. The 102 (b)(1)(A) exception does not apply because there is no evidence on record explaining the involvement of the extra authors, who are not inventors of the instant application in the reference by Glaser et al. (i.e., Zachery NaPier, Phillip H. Behrens, Leslie Garcia, Jason M. Cúellar). See MPEP §2153.1(b). The applicant may establish by way of an affidavit or declaration that the prior disclosure is not prior art under AIA  35 U.S.C. 102(a)(1) because the prior disclosure was by another who obtained the subject matter directly or indirectly from the inventor or a joint inventor. Therefore, the rejection of claims 1-11 under 35 U.S.C. 102(a)(1) as being anticipated by Glaeser et al. (“Anti-Inflammatory Peptide Attenuates Edema and Promotes BMP-2 Induced Bone Formation in Spine Fusion”, Tissue Engineering Part A, EPUB July 3, 2018, 1641-1651) is maintained.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The rejection is maintained.
Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glaeser et al. (“Anti-Inflammatory Peptide Attenuates Edema and Promotes BMP-2 Induced Bone Formation in Spine Fusion”, Tissue Engineering Part A, EPUB July 3, 2018, 1641-1651).
Regarding present claims 1-11, Glaeser et al. disclose a composition for implantation at or near the spine beneath the skin comprising 30 g or 129 g bone morphogenetic protein 2 (BMP-2), 100 g of NEMO binding domain peptide (NBD) disposed in absorbable collagen sponge (ACS; biodegradable matrix comprising porous collagen) and implanting a composition for implantation at or near the spine beneath the skin. See e.g., the abstract; Table 1; p. 1642, right col.-2nd and 3rd para., p. 1643, left col.-continuing para.; Fig.1). Glaeser et al. teach the NBD reduces soft tissue inflammation at the site of application of the composition (see the e.g., the abstract; p. 1647, right col.-1st para.).
Therefore, the disclosures of Glaeser et al. anticipate the presently claimed invention. 
Claim Rejections - 35 USC § 103
Response to Arguments: In the remarks filed September 24, 2021, Applicants argue the claimed invention is unobvious over the teachings Huang et al. (“Opposing TNF-/IL-1- and BMP-2-activated MAPK signaling pathways converge on Runx2 to regulate BMP-2-induced osteoblastic differentiation”, Cell Death and Disease, 2014, pp. 1-11) in view of Li et al. (“NEMO-binding domain peptide promotes osteoblast differentiation impaired by tumor necrosis factor alpha”, Biochemical and Biophysical Research Communications, 2010, pp. 1228-1233). See pages 7-9 in the remarks.
First, Applicants argue there is nothing in Li et al. or Huang et al. that would suggest the dose of NBD in view of the fact that BMP-2 is also on the matrix, does BMP-2 interact with inhibition of BMP-2 activity, which results in the maintenance of BMP-2 activity. See Li et al. Figure 4 and pages 1232-1233, §NBD peptide ameliorates TNF- inhibition of osteoblast differentiation. The in vitro assays taught by Li et al. demonstrate an amount of NBD (e.g., 100 M) in the presence of BMP-2 inhibits TNF- inhibition of BMP-2 activity; thus, Li et al. teach an amount that one of ordinary skill in the art could use a basis for optimization. Li et al. demonstrates NBD does not interfere with the activity of BMP-2 as shown in the luciferase and colorimetric assays of Li et al.. The skilled artisan reading the teachings of Li et al. would reasonably conclude NBD does not interact with the activity of BMP-2 and thus, would not interfere with the bone growth that results from BMP-2 activity.
Secondly, Applicants argues the rejection is based on improper hindsight reconstruction. See page 9 in the remarks. Applicants’ argument has been fully considered but is not found persuasive. At the time of the effective filing date of the invention, it was known in the art to combine BMP-2 with NBD to inhibit TNF- inhibition of BMP-2 activity (see e.g., Li et al.; of record); thus, the knowledge utilized to construct the present rejection was from the knowledge of the prior art and not knowledge gleaned only from Applicants’ disclosure. Therein, in response to applicants’ argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Therefore, the rejection of claims 1-11 under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Li et al. is maintained.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The rejection is maintained.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Opposing TNF-/IL-1- and BMP-2-activated MAPK signaling pathways converge on Runx2 to regulate BMP-2-induced osteoblastic differentiation”, Cell Death and Disease, 2014, pp. 1-11) in view of Li et al. (“NEMO-binding domain peptide promotes osteoblast differentiation impaired by tumor necrosis factor alpha”, Biochemical and Biophysical Research Communications, 2010, pp. 1228-1233).
Regarding claims 1-3, 5 and 6, Huang et al teach a composition comprising recombinant human BMP-2 impregnated in an absorbable collagen sponge (see p. 1, left col. -1st para.). Huang et al. teach the levels of inflammatory cytokines such as TNF- are elevated in patients whom were treated with exogenous BMP-2 and the elevation effects the outcome of bone regeneration (see the abstract). Huang et al. teach clinical use of BMP-2/ACS demonstrate inflammation-related adverse events such as soft-tissue swelling, bone resorption, and low osteoinductive efficacy of BMP-2 (see p. 1, right col.-continuing para.). Huang et al. teach TNF- suppresses BMP-2 induced osteoblastic differentiation (see p. 2, right col.-2nd para.; Figure 1).
The difference between the teachings of Huang et al. and the claimed composition is the incorporation of a NEMO binding domain peptide in the composition taught by Huang et al.
 inhibits BMP-2-induced osteoblast differentiation (see e.g., the abstract; p. 1230, left col.-1st and 2nd para.). Li et al. teach NEMO binding domain peptide blocks the TNF- inhibition of BMP-2 osteoblast differentiation (see p. 1232, right col.-continuing para.; p. 1233, left col.-3rd and 4th para.; Figure 4). With regard to the limitation “wherein the NEMO binding domain peptide reduces soft tissue inflammation at or near the target tissue site”, Li et al. teach NBD ameliorates inflammation (see p. 1229, left col.-1st para.).
At the time of the effective filing date of the claim invention, it would have been obvious to the artisan of ordinary skill to impregnate a NEMO binding domain peptide in the absorbable collagen sponge impregnated with rhBMP-2 to arrive at the presently claimed invention in order to block TNF- inhibition of BMP-2 osteoblastic differentiation. There would be a reasonable expectation of success because Li et al. demonstrates that NEMO binding domain peptide is able to block TNF- inhibition of BMP-2 osteoblast differentiation. 
Regarding present claims 5 and 8, Huang et al. teach the composition is approved for clinical use in spinal fusions (see p. 1, left col.-1st para.).
Regarding present claims 9 and 11, Huang et al teach a composition comprising recombinant human BMP-2 impregnated in an absorbable collagen sponge wherein the composition is approved for clinical use in spinal fusions, open tibial fractures and oral maxillofacial reconstructions (see p. 1, left col. -1st para.). Huang et al. teach the levels of inflammatory cytokines such as TNF- are elevated in patients whom were treated with exogenous BMP-2 and the elevation effects the outcome of bone regeneration (see the abstract). Huang et al.t each clinical use of BMP-2/ACS demonstrate inflammation-related adverse events such as soft-tissue swelling, bone resorption, low osteoinductive efficacy of BMP-2 (see p. 1,  suppresses BMP-2 induced osteoblastic differentiation (see p. 2, right col.-2nd para.; Figure 1).
The difference between the teachings of Huang et al. and the claimed invention is the incorporation of a NEMO binding domain peptide in the composition taught by Huang et al.
Similar to the teachings of Huang et al., Li et al. teach TNF- inhibits BMP-2-induced osteoblast differentiation (see e.g., the abstract; p. 1230, left col.-1st and 2nd para.). Li et al. teach NEMO binding domain peptide blocks the TNF- inhibition of BMP-2 osteoblast differentiation (see p. 1232, right col.-continuing para.; p. 1233, left col.-3rd and 4th para.; Figure 4). With regard to the limitation “wherein the NEMO binding domain peptide reduces soft tissue inflammation at or near the target tissue site”, Li et al. teach NBD ameliorates inflammation (see p. 1229, left col.-1st para.).
At the time of the effective filing date of the claim invention, it would have been obvious to the artisan of ordinary skill to impregnate a NEMO binding domain peptide in the absorbable collagen sponge impregnated with rhBMP-2 and implant in the target tissue site of interest in the use of spinal fusions, open tibial fractures and oral maxillofacial reconstructions to arrive at the presently claimed invention in order to block TNF- inhibition of BMP-2 osteoblastic differentiation. There would be a reasonable expectation of success because Li et al. demonstrates that NEMO binding domain peptide is able to block TNF- inhibition of BMP-2 osteoblast differentiation.
Regarding present claims 4, 7 and 10, Li et al. show 100 M of NBD combine with 100 ng BMP-2 block TNF-a inhibition of BMP-2 osteoblast differentiation (see e.g., Figure 4). Although Huang et al. and Li et al. do not teach the specifically claimed amounts of BMP-2 and NBD, at the time of the effective filing date, it would have been it is well within the purview of 
Therefore, at the time of the effective filing date, the presently claimed invention was prima facie obvious to one of ordinary skill in the art.

The rejection is new as necessitated by amendment.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Opposing TNF-/IL-1- and BMP-2-activated MAPK signaling pathways converge on Runx2 to regulate BMP-2-induced osteoblastic differentiation”, Cell Death and Disease, 2014, pp. 1-11) in view of Li et al. (“NEMO-binding domain peptide promotes osteoblast differentiation impaired by tumor necrosis factor alpha”, Biochemical and Biophysical Research Communications, 2010, pp. 1228-1233) as applied to claim 2, in further view of Gleeson et al., (“Addition of Hydroxyapatite Improves Stiffness, Interconnectivity and Osteogenic Potential of a Highly Porous Collagen-Based Scaffold for Bone Tissue Regeneration”, European Cells and Materials, 2010, pp. 218-230).
The teachings of Huang et al. and Li et al. are discussed above. Both Huang et al. and Li et al. do not teach the collagen sponge (matrix) comprising hydroxyapatite as claimed. Gleeson et al. teach the addition of hydroxyapatite with collagen confers improved mechanical strength and greater permeability when compared to collagen scaffolds. See e.g., the abstract; p. 221, Compressive stiffness, p.222, §Construct porosity and §Construct permeability; p. 226, §Conclusions. Gleeson et al. expressly teaches that the addition of hydroxyapatite with collagen results in a highly porous biomimetic tissue engineering scaffold that exhibits increased stiffness in vivo. See p. 226, §Conclusions.
At the time of the effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill to incorporate hydroxyapatite with collagen. Gleeson et al. teach a prior art scaffold using a known technique that is applicable to the collagen scaffold of Huang et al., specifically, the technique of comprising hydroxyapatite with collagen. Therefore, it would have been recognized by one of ordinary skill in the art that combining hydroxyapatite with collagen taught by Gleeson et al. to the collagen scaffold of Li et al. would have yielded predictable results and results in an improved scaffold, specifically a scaffold with improved mechanical strength and greater permeability. In addition, one skilled in the art would have recognized that incorporating hydroxyapatite with the collagen scaffold of Huang et al. would improve the permeability and stiffness of the collagen scaffold of Huang et al.

The rejection is new as necessitated by amendment.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 9,717,779 B2) in view of Huang et al. (“Opposing TNF-/IL-1- and BMP-2-activated MAPK signaling pathways converge on Runx2 to regulate BMP-2-induced osteoblastic differentiation”, Cell Death and Disease, 2014, pp. 1-11) in view of Li et al. (“NEMO-binding domain peptide promotes osteoblast differentiation impaired by tumor necrosis factor alpha”, Biochemical and Biophysical Research Communications, 2010, pp. 1228-1233).
King teaches an implantable matrix configured to fit at or near a target tissue site beneath the skin wherein the matrix comprises a ligand, hydroxyapatite and a biodegradable material. See e.g., claim 7, col. 2, lines 11-20 and col. 28, lines 54-63. King teaches the ligand is bone 3 to 0.05 g/cm3. See e.g., claim 1 and col. 28, lines 24-31. King teaches BMP acts like a catalyst, encouraging the necessary cells, including osteoblasts, to rapidly migrate more into the matrix, which is eventually resorbed via a cell-mediated process, and newly formed bone is deposited at or near the bone defect. See col. 1, lines 31-36. King teaches therapeutic agents may also be incorporated into the matrix wherein the therapeutic agents includes inhibitors of TNF- that are useful for reducing inflammation. See col. 29, line 56- col. 30, line 13.
The difference between the claimed osteogenic composition for implantation at or near a target tissue site beneath the skin and the implantable matrix of King et al. is the incorporation of the NEMO binding domain peptide.
Huang et al. teach the levels of inflammatory cytokines such as TNF- are elevated in patients whom were treated with exogenous BMP-2 and the elevation effects the outcome of bone regeneration (see the abstract). Huang et al. teach TNF- suppresses BMP-2 induced osteoblastic differentiation (see p. 2, right col.-2nd para.; Figure 1).
Li et al. also teach BMP-2-induced osteoblast differentiation is inhibited by TNF- (see e.g., the abstract; p. 1230, left col.-1st and 2nd para.). Li et al. teach the NEMO binding domain peptide blocks the TNF- inhibition of BMP-2 osteoblast differentiation (see p. 1232, right col.-continuing para.; p. 1233, left col.-3rd and 4th para.; Figure 4). With regard to the limitation “wherein the NEMO binding domain peptide reduces soft tissue inflammation at or near the target tissue site”, Li et al. teach the NEMO binding domain peptide and NBD ameliorates inflammation (see p. 1229, left col.-1st para.). Because Li et al. teach the same peptide as 
At the time of the effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill to combine the teachings of King, Li et al. and Huang et al. to arrive at the presently claimed invention. The artisan would have been motivated to the combine the NEMO binding domain peptide taught by Li et al. in the implantable matrix of King to promote BMP-2 osteoblast differentiation by blocking the inhibition activity of TNF-and reduce the inflammatory inhibition of osteogenesis as taught by Li et al. (see abstract). There would have been a reasonable expectation of success because King suggests incorporating therapeutics such as TNF-inhibitors into the matrix to reduce inflammation and the NEMO binding domain peptide of Li et al. ameliorates the inhibitory effect of TNF- in osteoblasts differentiation.
Therefore, at the time of the effective filing date, the presently claimed invention was prima facie obvious to the artisan of ordinary skill.
Summary 
The rejection of claims 1-11 under 35 U.S.C. 102(a)(1) as being anticipated by Glaeser et al. (“Anti-Inflammatory Peptide Attenuates Edema and Promotes BMP-2 Induced Bone Formation in Spine Fusion”, Tissue Engineering Part A, EPUB July 3, 2018, 1641-1651; of record.) is maintained. 
The rejection of claims 1-11 under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Opposing TNF-/IL-1- and BMP-2-activated MAPK signaling pathways converge on Runx2 to regulate BMP-2-induced osteoblastic differentiation”, Cell Death and Disease, 2014, pp. 1-11) 
New claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Opposing TNF-/IL-1- and BMP-2-activated MAPK signaling pathways converge on Runx2 to regulate BMP-2-induced osteoblastic differentiation”, Cell Death and Disease, 2014, pp. 1-11) in view of Li et al. (“NEMO-binding domain peptide promotes osteoblast differentiation impaired by tumor necrosis factor alpha”, Biochemical and Biophysical Research Communications, 2010, pp. 1228-1233) as applied to claim 2, in further view of Gleeson et al., (“Addition of Hydroxyapatite Improves Stiffness, Interconnectivity and Osteogenic Potential of a Highly Porous Collagen-Based Scaffold for Bone Tissue Regeneration”, European Cells and Materials, 2010, pp. 218-230).
New claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Huang et al. (“Opposing TNF-/IL-1- and BMP-2-activated MAPK signaling pathways converge on Runx2 to regulate BMP-2-induced osteoblastic differentiation”, Cell Death and Disease, 2014, pp. 1-11) and Li et al. (“NEMO-binding domain peptide promotes osteoblast differentiation impaired by tumor necrosis factor alpha”, Biochemical and Biophysical Research Communications, 2010, pp. 1228-1233).
Conclusion
No claim is allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658